Name: Commission Regulation (EC) No 1415/2003 of 7 August 2003 on the opening of a standing invitation to tender for the resale on the internal market of some 5000 tonnes of rice from the 2001 harvest held by the Spanish intervention agency
 Type: Regulation
 Subject Matter: cultivation of agricultural land;  marketing;  European construction;  plant product;  Europe;  trade policy
 Date Published: nan

 Avis juridique important|32003R1415Commission Regulation (EC) No 1415/2003 of 7 August 2003 on the opening of a standing invitation to tender for the resale on the internal market of some 5000 tonnes of rice from the 2001 harvest held by the Spanish intervention agency Official Journal L 201 , 08/08/2003 P. 0017 - 0017Commission Regulation (EC) No 1415/2003of 7 August 2003on the opening of a standing invitation to tender for the resale on the internal market of some 5000 tonnes of rice from the 2001 harvest held by the Spanish intervention agencyTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 3072/95 of 22 December 1995 on the common organisation of the market in rice(1), as last amended by Commission Regulation (EC) No 411/2002(2), and in particular the last indent of Article 8(b) thereof,Whereas:(1) Commission Regulation (EC) No 75/91 of 11 January 1991 laying down the procedures and conditions for the disposal of paddy rice held by intervention agencies(3) lays down requirements relating to those procedures and conditions.(2) For a very long time now the Spanish intervention agency has been storing a significant quantity of round-, medium- and long-grain A paddy rice from the 2001 harvest. A standing invitation to tender should be opened for the resale on the internal market of approximately 5000 tonnes of round-, medium- or long-grain A paddy rice from the 2001 harvest held by the Spanish intervention agency.(3) The Management Committee for Cereals has not delivered an opinion within the time limit laid down by its chairman,HAS ADOPTED THIS REGULATION:Article 1The Spanish intervention agency shall open, on the terms laid down in Regulation (EEC) No 75/91, a standing invitation to tender for the resale on the internal market of some 5000 tonnes of round-, medium- or long-grain A paddy rice from the 2001 harvest which it holds.Article 21. The closing date for submitting tenders under the first partial invitation to tender shall be 18 August 2003.2. The closing date for submitting tenders under the last partial invitation to tender shall be 1 September 2003.3. The tenders must be lodged with the Spanish intervention agency:Fondo EspaÃ ±ol de GarantÃ ­a Agraria (FEGA) Beneficencia 8 E - 28004 Madrid Telex: 23427 FEGA E Fax: (34) 91 521 98 32, (34) 91 522 43 87.Article 3No later than the Tuesday of the week following the closing date for submitting tenders, the Spanish intervention agency shall inform the Commission of the quantities and average prices of the various lots sold.Article 4This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 7 August 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 329, 30.12.1995, p. 18.(2) OJ L 62, 5.3.2002, p. 27.(3) OJ L 9, 12.1.1991, p. 15.